DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 01, 2021 has been entered.
Response to Amendment
The amendment filed September 30, 2021 has been entered. Claims 1-4, 11-13, 15, 18-26, 28-30 are pending in the application. Applicant's amendments to the claims have not overcome every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed March 31, 2021 (see Below).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim 1 states that “an outer surface of the inflatable portion contacts at least a portion of the spherically shaped inner surface of the housing directly opposite the opening upon inflation”. The amended claim 2 states that “the outer surface of the inflatable portion contacts an entirety of the inner surface of the housing upon inflation”. Page 8, lines 25-32 of the instant application talks about the housing limiting the size of the balloon when inflated, but is not specific enough to indicate that a portion of the spherically shaped inner surface of the housing directly opposite the opening or an entirety of the inner surface are contacted by the balloon. Overall, not much is said in the specification regarding the housing and how the balloon interacts with it.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over DiPerna (US 2009/0217982) in view of Brusse (US 5370147) and further in view of Cooke (US 2012/0291540).
Regarding claim 1, DiPerna discloses a flow rate control device (device of Fig 1) for selectively controlling a flow rate of a medicinal fluid to patient (Para 0001; Para 0021), the flow rate control device (120, 110, 112, Fig 1) comprising: a conduit (120, Fig 1) providing a flow path for the medicinal fluid (Para 0021); an inflatable flow restrictor (110, 112, Fig 1) for occluding the flow path of the medicinal fluid (Para 0028), the flow restrictor including an inflatable portion (110, Fig 1) in fluid communication with a source of inflation fluid (Para  0022, lines 2-5) for inflating the inflatable portion of the flow restrictor, a fluid inlet (upper portion of 120, Fig 1) for ingress of the medicinal fluid to the flow restrictor, a fluid outlet (lower portion of 120, Fig 1) for egress of the medicinal fluid from the flow restrictor, and an opening (112, Fig 1) for fluid communication between the flow restrictor and the source of inflation fluid; an electromechanical pump (114, Fig 1; Para 44 incorporates by reference US Pat 7,008,403 that discloses an electromechanical pump (Fig 2; Col 6, Line 63 – Col 7, Line 1)) for controlling a flow of inflation fluid from the source of inflation fluid to the flow restrictor, and a flow sensor (Para 0044, lines 1-4), wherein the flow restrictor is selectively inflatable to control the flow rate of the fluid over a range of flow rates (Para 0047), and a control assembly (“microprocessor”) in 
DiPerna does not explicitly disclose a housing defining a spherically shaped inner surface; a fluid inlet for ingress of the fluid to the flow restrictor, a fluid outlet for egress of the fluid from the flow restrictor, and an opening for fluid communication between the flow restrictor and the source of the inflation fluid, wherein the inflatable portion of the flow restrictor is disposed in the housing and selectively inflates and deflates within the housing over a range of radii, and wherein an outer surface of the inflatable portion contacts at least a portion of the spherically shaped inner surface of the housing directly opposite the opening upon inflation. Additionally, while DiPerna discloses a flow sensor that is a part of the pump system (Para 0044, lines 1-4); he is silent as to its location in relation to the flow restrictor and, therefore, does not explicitly disclose that the flow sensor is positioned in the flow path for the fluid upstream of the flow restrictor and downstream from the medicinal fluid pump. 
Brusse teaches a flow rate control device (10, Fig 2) for selectively controlling a flow rate of a fluid (Col 10, lines 31-45), the flow rate control device comprising: a conduit (14, Fig 2) providing a flow path for the fluid (See 13, Fig 2); an inflatable flow restrictor (12 and 84, Fig 2) for occluding the flow path of the fluid (Col 10, lines 31-45), the flow restrictor including an inflatable portion (12, Fig 2) in fluid communication with a source (100, Fig 2; Col 10, lines 7-10) of an inflation fluid (gas) for inflating the inflatable portion of the flow restrictor (Col 10, lines 31-45), and a housing (22 and 96, Fig 2) defining a spherically shaped inner surface (See Fig 2; Col 6, lines 8-10), a fluid inlet (opening of the housing to the left of the inflatable portion 12, Fig 2) for the ingress of the fluid to the flow restrictor, a fluid outlet (opening of the housing connected to 90 of the actuating mechanism 84, Fig 2) for egress of the fluid from the flow restrictor, and an opening (opening of 22 comprising 96) for fluid communication between the flow restrictor and the source of the inflation fluid (Col 10, lines 31-45), and wherein an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable flow restrictor disclosed by DiPerna to be disposed in a housing as taught by Brusse in order to have a flow restrictor that prevents axial movement, twisting, or distortion of the inflatable portion due to fluid pressure or current dynamics within the fluid (Col 6, lines 21-24).
The modified invention of DiPerna and Brusse disclose all of the elements of the invention as discussed above. DiPerna further discloses a flow sensor that is a part of the pump system (Para 0044, lines 1-4); however he is silent regarding a medicinal fluid pump as well as to the location of the flow sensor in relation to the flow restrictor and, therefore, does not explicitly disclose that the flow sensor is positioned in the flow path for the medicinal fluid upstream of the flow restrictor and downstream from the medicinal fluid pump.
Cooke teaches a flow rate control device (22, 302, 304, 328, Fig 1) comprising a flow restrictor (328, Fig 1) and a flow sensor (22 above flow restrictor 328, Fig 1) positioned in the flow path for the medicinal fluid upstream of the flow restrictor and downstream from a medicinal fluid pump (302, Fig 1) (See, Fig 1; Para 0042, lines 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DiPerna and Brusse to position the flow sensor in the flow path for the medicinal fluid upstream of the flow restrictor and downstream from the medicinal fluid pump as taught by Cooke in order to have a flow rate control device that can alert a care provider or patient when the flow rate falls below a threshold which could indicate a clog in the flow path (Para 0043).

Regarding claim 21, the modified invention of DiPerna, Brusse, and Cooke discloses all of the elements of the invention discussed above. The modified invention further discloses the housing (22, Fig 2 –Brusse) limits a maximum inflated size of the inflatable portion (110, Fig 1 –DiPerna) (Col 6, lines 11-24 -Brusse).
Regarding claim 23, the modified invention of DiPerna, Brusse, and Cooke discloses all of the elements of the invention discussed above. The modified invention further discloses the housing (22, Fig 2 –Brusse) defines an inner cavity (24, Fig 2 –Brusse) having a generally spherical shape (See Fig 2 –Brusse), the generally spherical shape having a larger diameter than that of the fluid inlet (opening of the housing to the left of the inflatable portion 12, Fig 2 -Brusse) (See Fig 2 -Brusse), the inflatable portion (110, Fig 1 –DiPerna) inflating within the inner cavity (See Fig 2; Col 6, lines 8-10; Col 10, lines 31-35 -Brusse).
Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over DiPerna (US 2009/0217982) in view of Brusse (US 5370147) and further in view of Cooke (US 2012/0291540) and further in view of Molgaard-Nielsen (US 2009/0118681).
Regarding claim 3, the modified invention of DiPerna, Brusse, and Cooke discloses all of the elements of the invention discussed above. The modified invention does not disclose that the inflatable portion inflates radially inward with respect to the flow path such that the inflatable portion has a generally toroidal shape upon inflation. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable portion disclosed by DiPerna, Brusse, and Cooke to be toroidal shaped as taught by Molgaard-Nielsen as opposed to a spherical shape taught by DiPerna in order to have an inflatable portion that could allow medical or surgical devices to pass through while in the open position (Para 0052, lines 1-4).
Regarding claim 24, the modified invention of DiPerna, Brusse, and Cooke discloses all of the elements of the invention discussed above. The modified invention does not disclose that the inflatable portion inflates radially inward with respect to the flow path such that the balloon has a generally toroidal shape upon inflation.
Molgaard-Nielsen further teaches the inflatable portion (16, Fig 2) inflates radially inward with respect to the flow path such that the inflatable portion has a generally toroidal shape upon inflation (See Fig 2; Para 0053, lines 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable portion disclosed by DiPerna, Brusse, and Cooke to be toroidal shaped as taught by Molgaard-Nielsen as opposed to a spherical shape taught by DiPerna in order to have an inflatable portion that could allow medical or surgical devices to pass through while in the open position (Para 0052, lines 1-4).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DiPerna (US 2009/0217982) in view of Brusse (US 5370147) and Cooke (US 2012/0291540) and further in view of Okazaki (EP 1703182).

Okazaki teaches the inflatable portion (14, Fig 1) comprises a plurality of inflatable arms (24, Fig 2) that open freely when deflated to allow the fluid to freely flow through the flow restrictor and that stiffen upon inflation to occlude flow of the fluid through the flow restrictor (Para 0009, lines 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable portion disclosed by DiPerna, Brusse, and Cooke to comprise a plurality of inflatable arms taught by Okazaki instead of the spherical shape taught by DiPerna in order to have an inflatable portion that can inflate and collapse in a shorter amount of time since the volume of each inflatable arm is smaller than the volume of the spherical shaped inflatable portion (Para 0039, lines 1-2).
Allowable Subject Matter
Claims 11-13, 15, 18-20, 22, 25, 26, and 28-30 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: The subject matter of independent claims 11 and 25 could either not be found or was not suggested in the prior art of record. Specifically, the prior art fails to teach an actuator for controlling a flow of the inflation fluid from the source of the inflation fluid to the balloon,  wherein the source of the inflation fluid comprises a reservoir that contracts to inflate the balloon, wherein the actuator comprises a rotatable dial and rotating the dial causes a projection extending from a bottom surface of the dial to compress the reservoir to expel the inflation fluid from the reservoir, to the inflatable balloon of the flow restrictor 
a balloon inflation/deflation actuator (650, Fig 35; Col 20, lines 11-13) wherein the actuator comprises a rotatable dial (760, Fig 35), and wherein the source of the inflation fluid comprises a reservoir (682, Fig 36) that contracts to inflate the balloon (Col 21, lines 19-32; Contracts is defined as “to reduce to smaller size by or as if by squeezing or forcing together” in the Merriam-Webster Dictionary. The reservoir created by the barrel 682 is reduced to a smaller size by the compression of the volume by the plunger 692), and wherein rotating the dial causes a projection (762, 700, 692, Fig 43) extending from a bottom surface of the dial to compress the reservoir to expel the inflation fluid from the reservoir to the inflatable balloon of the flow restrictor thereby inflating the flow restrictor (Col 21, lines 19-32; plunger 692 compresses the reservoir resulting from forces translated from the dial through the gear 762 and gear rack 700), where the axis of rotation of the dial is transverse to a direction of flow of the inflation fluid in the reservoir (See annotated Fig 43 below).
This teaching is directed to an inflation/deflation actuator for a balloon catheter as opposed to a flow control device and is thus non-analogous. Therefore, it would not have been obvious to one of ordinary skill in the art at the time of filing to modify DiPerna, Cooke, or Okazaki with Bagaoisan to arrive .
    PNG
    media_image1.png
    319
    724
    media_image1.png
    Greyscale

Response to Arguments
	Applicant’s arguments regarding the 112a rejection of claims 1 and 2 have been fully considered but are not persuasive. While removing the limitations regarding the “actuator” resolves one of the 112a rejections, the rejections still apply regarding the outer surface of the inflatable portion contacting the inner surface of the housing directly opposite the opening. Applicant points to Figures 2 and 3 to show that the inflatable portion 210 contacts the housing 204, however, this is not illustrated the drawings. 210B is a dotted line showing the inflated arrangement of the inflatable portion, but a gap still remains between the dotted line and the housing. The same is true in Fig 3. Thus, there is not sufficient support for this limitation. 
Applicant’s arguments regarding DiPerna not teaching the limitations directed to a control assembly have been fully considered but are not persuasive. Applicant points to paragraph 0045 to say that it only detects a malfunction. However, according to paragraphs 0046-0047, if a malfunction state is not detected the microprocessor adjust the operation of the pump to adjust the expandable member 110 based on the flow rates measured. Also see Fig 6 which illustrates a flow chart of the method of the control assembly.

Applicant’s arguments regarding the use of hindsight have been fully considered but are not persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783    
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783